J-S23008-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                 IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellee

                   v.

HECTOR JUAN RIVERA-GONZALEZ

                        Appellant                 No. 304 MDA 2022


               Appeal from the PCRA Order January 20, 2022
               In the Court of Common Pleas of Berks County
              Criminal Division at No: CP-06-CR-0001248-2019


COMMONWEALTH OF PENNSYLVANIA                 IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellee

                   v.

HECTOR JUAN RIVERA-GONZALEZ

                        Appellant                 No. 305 MDA 2022


               Appeal from the PCRA Order January 20, 2022
               In the Court of Common Pleas of Berks County
              Criminal Division at No: CP-06-CR-0000677-2019
J-S23008-22




COMMONWEALTH OF PENNSYLVANIA                 IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellee

                   v.

HECTOR JUAN RIVERA-GONZALEZ

                        Appellant                 No. 306 MDA 2022



               Appeal from the PCRA Order January 20, 2022
               In the Court of Common Pleas of Berks County
              Criminal Division at No: CP-06-CR-0001256-2019


COMMONWEALTH OF PENNSYLVANIA                 IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellee

                   v.

HECTOR JUAN RIVERA-GONZALEZ

                        Appellant                 No. 307 MDA 2022


               Appeal from the PCRA Order January 20, 2022
               In the Court of Common Pleas of Berks County
              Criminal Division at No: CP-06-CR-0001257-2019




                                    -2-
J-S23008-22




COMMONWEALTH OF PENNSYLVANIA                 IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellee

                   v.

HECTOR JUAN RIVERA-GONZALEZ

                        Appellant                 No. 308 MDA 2022


               Appeal from the PCRA Order January 20, 2022
               In the Court of Common Pleas of Berks County
              Criminal Division at No: CP-06-CR-0001258-2019


COMMONWEALTH OF PENNSYLVANIA                 IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellee

                   v.

HECTOR JUAN RIVERA-GONZALEZ

                        Appellant                 No. 309 MDA 2022


               Appeal from the PCRA Order January 20, 2022
               In the Court of Common Pleas of Berks County
              Criminal Division at No: CP-06-CR-0001259-2019




                                    -3-
J-S23008-22




COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

HECTOR JUAN RIVERA-GONZALEZ

                            Appellant                  No. 310 MDA 2022


                 Appeal from the PCRA Order January 20, 2022
                 In the Court of Common Pleas of Berks County
                Criminal Division at No: CP-06-CR-0001260-2019




COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

HECTOR JUAN RIVERA-GONZALEZ

                            Appellant                  No. 311 MDA 2022


                 Appeal from the PCRA Order January 20, 2022
                 In the Court of Common Pleas of Berks County
                Criminal Division at No: CP-06-CR-0002283-2019

BEFORE: STABILE, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY STABILE, J.:                       FILED: AUGUST 18, 2022

        Appellant, Hector Juan Rivera-Gonzalez, appeals from an order

denying relief under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.



                                           -4-
J-S23008-22



§§ 9541-9546, at eight docket numbers. Appellant argues that trial counsel

was ineffective for failing to file post-sentence motions and a direct appeal

following his guilty plea to eight counts of robbery at these docket numbers.

We conclude that Appellant’s arguments have no merit, and we affirm.

      Appellant was charged with multiple counts of robbery and related

offenses at the above docket numbers.        On August 29, 2019, Appellant

entered a negotiated plea of guilty to robbery at each docket number. The

court sentenced him to an aggregate sentence of seven to twenty years

imprisonment followed by eight years of probation. Appellant did not file a

post-sentence motion or a direct appeal.

      On August 27, 2020, Appellant filed a pro se petition for PCRA relief.

On June 14, 2021, Appellant’s current counsel filed an amended PCRA

petition at only one of his docket numbers.         On September 13, 2021,

counsel filed amended PCRA petitions at the remaining docket numbers. In

each petition, Appellant alleged that his attorney at his guilty plea and

sentencing was ineffective for failing to file a post-sentence motion or a

direct appeal.   On October 26, 2021, the PCRA court held an evidentiary

hearing in which trial counsel and Appellant testified.

      On January 20, 2022, the PCRA court denied Appellant’s PCRA petition

through written findings of fact and conclusions of law.   The court stated

that, having observed the demeanor of both Appellant and his trial counsel

on the witness stand, it credited trial counsel’s testimony that Appellant

never requested her to file post-sentence motions or an appeal. The court

                                     -5-
J-S23008-22



further determined that Appellant suffered no prejudice from the lack of

post-sentence motions or an appeal. In particular, the court concluded that

counsel had no duty to consult with Appellant about taking an appeal, since

she had no reason to believe that Appellant had any non-frivolous issues to

raise.

         Appellant timely appealed to this Court in all eight cases,1 and both

Appellant and the PCRA court complied with Pa.R.A.P. 1925.           Appellant

raises two issues in this appeal:

         A. Whether the PCRA Court erred in denying Appellant’s Petition
         for Relief under the [PCRA] where trial counsel was ineffective
         for failing to file post-sentence motions as requested by
         Appellant, where trial counsel’s omission foreclosed upon
         Appellant’s right to the same and further foreclosed upon
         Appellant’s right of review by the appellate courts?

         B. Whether the PCRA Court erred in denying Appellant’s Petition
         for Relief under the [PCRA] where trial counsel was ineffective
         for failing to file a direct appeal as requested by Appellant,
         thereby directly resulting in the loss of Appellant’s right to a
         direct appeal?

Appellant’s Brief at 5.
____________________________________________


1 Appellant filed eight notices of appeal. Each notice contained eight trial
court docket numbers, but on each notice, a specific docket number was
marked. These notices of appeal complied with the requirement in Pa.R.A.P.
341 and Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), that
Appellant file a separate notice of appeal for each lower court docket
Appellant was challenging. See Commonwealth v. Johnson, 236 A.3d
1141, 1148 (Pa. Super. 2020) (en banc) (appellant complied with Rule 341
and Walker by filing four separate but identical notices of appeal listing all
four docket numbers on each notice but italicizing one docket number to
identify which notice corresponded with each appealed case).



                                           -6-
J-S23008-22


      When reviewing the propriety of an order pertaining to PCRA relief,

      we consider the record in the light most favorable to the
      prevailing party at the PCRA level. This Court is limited to
      determining whether the evidence of record supports the
      conclusions of the PCRA court and whether the ruling is free of
      legal error. We grant great deference to the PCRA court’s
      findings that are supported in the record and will not disturb
      them unless they have no support in the certified record.
      However, we afford no such deference to the post-conviction
      court’s legal conclusions. We thus apply a de novo standard of
      review to the PCRA [c]ourt’s legal conclusions.

Commonwealth v. Diaz, 183 A.3d 417, 421 (Pa. Super. 2018).

      Appellant raises two claims of ineffective assistance of counsel.      A

petitioner who alleges ineffective assistance

      will be granted relief only when he proves, by a preponderance
      of the evidence, that his conviction or sentence resulted from the
      “[i]neffective assistance of counsel which, in the circumstances
      of the particular case, so undermined the truth-determining
      process that no reliable adjudication of guilt or innocence could
      have taken place.” 42 Pa.C.S.[A.] § 9543(a)(2)(ii). “Counsel is
      presumed effective, and to rebut that presumption, the PCRA
      petitioner must demonstrate that counsel's performance was
      deficient    and    that   such    deficiency  prejudiced     him.”
      Commonwealth v. Colavita, 993 A.2d 874, 886 (Pa. 2010)
      (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)).
      In Pennsylvania, we have refined the Strickland performance
      and prejudice test into a three-part inquiry.                  See
      Commonwealth v. Pierce, 786 A.2d 203, 213 (Pa. 2001).
      Thus, to prove counsel ineffective, the petitioner must show
      that: (1) his underlying claim is of arguable merit; (2) counsel
      had no reasonable basis for his action or inaction; and (3) the
      petitioner    suffered    actual    prejudice    as    a     result.
      Commonwealth v. Ali, 10 A.3d 282, 291 (Pa. 2010).

Commonwealth v. Spotz, 84 A.3d 294, 311-12 (Pa. 2014). Prejudice, in

the context of ineffective assistance claims, requires proof of a reasonable

probability that but for counsel’s error, the outcome of the proceeding would

                                     -7-
J-S23008-22


have been different. Commonwealth v. Kimball, 724 A.2d 326, 331 (Pa.

1999).   The petitioner’s failure to satisfy any of the three prongs requires

rejection of his ineffective assistance claim.     Commonwealth v. Ly, 980

A.2d 61, 74 (Pa. 2009).

      In his first argument, Appellant maintains that trial counsel was

ineffective for failing to file post-sentence motions despite his request to do

so. The PCRA court properly rejected this claim.

      The defendant has the option of filing post-sentence motions within

ten   days   after   imposition   of   sentence.      Pa.R.Crim.P.   720(A)(1).

Furthermore, “a trial court may exercise its discretion and permit a post-

sentence motion to be filed nunc pro tunc within thirty days after the

imposition of sentence.”   Commonwealth v. Carrillo-Diaz, 64 A.3d 722,

724, n. 1 (Pa. Super. 2013) (emphasis added).

      An important distinction exists between ineffectiveness claims due to

alleged failure to file post-sentence motions and ineffectiveness claims due

to alleged failure to file a direct appeal.        When counsel fails without

justification to file a direct appeal, counsel is deemed per se ineffective; the

petitioner need not prove that he suffered prejudice as a result of counsel’s

inaction. Commonwealth v. Lantzy, 736 A.2d 564, 571 (Pa. 1999). The

failure to file post-sentence motions, however, “does not fall within the

limited ambit of situations where a defendant alleging ineffective assistance

of counsel need not prove prejudice to obtain relief.”     Commonwealth v.


                                       -8-
J-S23008-22


Reaves, 923 A.2d 1119, 1132 (Pa.2007). To obtain relief based upon the

failure to file a post-sentence motion, a defendant must meet the traditional

three-part Pierce test for establishing ineffective assistance of counsel

(arguable merit, lack of reasonable excuse for inaction, prejudice). Id. at

1128-30.

     Appellant’s claim that counsel was ineffective for failing to file post-

sentence motions fails because he failed to request counsel to file them.

The court made the following findings of fact after the PCRA evidentiary

hearing:

     1. On the date of the hearing on the [PCRA] Petition, October
     26, 2021, trial counsel had worked as an attorney in the Berks
     County Public Defender’s Office for over 15 years.

     2. While employed in her capacity as a Public Defender, trial
     counsel represented Appellant in the above-referenced criminal
     dockets.

     3. During trial counsel’s representation of Appellant, the
     Commonwealth made an offer to Appellant to resolve all of his
     dockets through a negotiated guilty plea. Trial counsel discussed
     the offer with Appellant multiple times prior to the entry of his
     guilty plea.

     4. On August 29, 2019, trial counsel was present with Appellant
     at his guilty plea and sentencing hearing. At that time, trial
     counsel and Appellant reviewed Appellant’s guilty plea
     paperwork and post-sentence rights. Appellant accepted the
     negotiated plea agreement.

     5. On the date that Appellant entered into the negotiated guilty
     plea, he thanked the police for doing a good job. He was very
     appreciative.

     6. Appellant was sentenced to serve 7 years to 20 years in a
     state correctional facility followed by 3 years of probation.

                                    -9-
J-S23008-22



      7. Appellant was made aware that he had 30 days to file a direct
      appeal.

      8. When trial counsel left the courtroom following Appellant’s
      guilty plea, she had no idea he was interested in filing an appeal.

      9. On October 31, 2019, [over two months after the guilty plea,]
      trial counsel received a letter from Appellant. The letter was the
      first contact Appellant had with trial counsel since the entry of
      his guilty plea.

      10. In response to Appellant’s letter, trial counsel scheduled a
      telephone conference with the state correctional facility housing
      Appellant.

      11. During her call with Appellant, trial counsel learned that
      Appellant wanted to file an “appeal for reconsideration” which
      trial counsel explained was properly called a motion for
      reconsideration of his sentence. Trial counsel informed Appellant
      that he could only seek to withdraw his guilty plea since it was a
      negotiated plea and not an open plea.

      12. Trial counsel further advised Appellant that, if he wanted to
      proceed further with the reconsideration of his sentence, he
      could file a petition with the Court and request the appointment
      of counsel to represent him.

      13. Trial counsel did not file a post-sentence motion or direct
      appeal on behalf of Appellant.

PCRA Court’s Findings of Fact and Conclusions of Law (“Decision”), 1/20/22,

at 4-5 (with minor stylistic revisions; citations omitted).

      Appellant testified during the PCRA hearing that he started sending

letters to counsel requesting post-sentence motions three days after the

hearing.   In his brief, he claims, in so many words, that the PCRA court

should have credited his testimony. Appellant’s Brief at 15 (“Appellant has

met his burden of proof by a preponderance of the evidence that he

                                     - 10 -
J-S23008-22


requested [trial counsel to] file both post-sentence motions . . . which [was]

not done”).        We, however, must defer to the PCRA court’s credibility

determinations when support in the record exists for them. Diaz, 183 A.3d

at 421. The PCRA court credited trial counsel’s testimony that Appellant did

not ask her to file a post-sentence motion until his letter two months after

imposition of sentence requesting an “appeal for reconsideration.” Decision

at 6-7. By this time, it was no longer possible for counsel to file post-trial

motions. Our review of the record demonstrates that it supports the PCRA

court’s credibility ruling. Accordingly, we must defer to this ruling instead of

accepting Appellant’s self-serving claim that he requested post-sentence

motions.

          Since Appellant failed to request trial counsel to file post-sentence

motions until long after the motion deadline elapsed, the PCRA court

properly rejected Appellant’s ineffectiveness claim for lack of arguable merit.

As a result, we need not examine the other Pierce prongs of reasonable

basis for inaction and prejudice. Ly, 980 A.2d at 74.

          In his second argument, Appellant contends that trial counsel was

ineffective for ignoring his requests to file a direct appeal.         For several

reasons, we agree with the PCRA court that this argument does not warrant

relief.

          As mentioned above, when there is an unjustified failure to file a direct

appeal, counsel is per se ineffective. Lantzy, 736 A.2d at 571. To establish


                                        - 11 -
J-S23008-22


per se ineffectiveness, however, the petitioner must still prove that he asked

counsel to file a direct appeal and that counsel ignored the request.

Commonwealth v. Spencer, 892 A.2d 840, 842 (Pa. Super. 2006).

      Appellant’s claim fails for two reasons.     First, as the PCRA court

observed, Appellant never asked counsel to file a direct appeal.    Appellant

testified during the PCRA evidentiary hearing that he requested trial counsel

to file a direct appeal within days after the imposition of sentence.     The

court, however, credited trial counsel’s testimony that the first time

Appellant requested any action was in his letter, over two months after

sentencing, requesting an “appeal for reconsideration.” Even this letter did

not ask for a direct appeal but only asked for post-sentence motions.

Because the record supports the court’s credibility finding, we defer to it

instead of accepting Appellant’s hollow assertion that he asked counsel to

appeal.

      Second, there are some circumstances in which counsel is dutybound

to consult with her client about an appeal even when the client does not ask

for one. Specifically,

      counsel has a constitutional duty to consult with a defendant
      about an appeal where counsel has reason to believe either (1)
      that a rational defendant would want to appeal (for example,
      because there are non-frivolous grounds for appeal) or (2) that
      this particular defendant reasonably demonstrated to counsel
      that he was interested in appealing.

Commonwealth v. Green, 168 A.3d 173, 178 (Pa. Super. 2017). In this

case, however, this duty never arose. As the PCRA court cogently stated:

                                    - 12 -
J-S23008-22




     On August 29, 2019, [Appellant] entered a negotiated guilty plea
     in all 8 of his pending criminal matters. During the guilty plea
     colloquy. [Appellant] was informed that he was facing a
     maximum sentence of 20 years of incarceration and a
     $25,000.00 fine on six of the robberies and 7 years and a
     $15,000.00 fine on the other two robbery charges. [Appellant]
     acknowledged in his written guilty plea colloquy that he was
     facing a total period of incarceration of 134 years and a
     $180,000.00 fine . . . Instead, [Appellant] received a very
     favorable cumulative sentence of 7½ to 20 years followed by 8
     years of probation. There was nothing on the record that would
     have indicated to [trial counsel] that [Appellant] might want to
     appeal as he was the recipient of a generous sentence.
     [Appellant] even thanked the police and expressed his
     appreciation for the circumstances of his case. Furthermore,
     when [Appellant] entered his guilty plea, he waived all defects
     and defenses except those concerning the validity of the plea,
     the jurisdiction of the trial court and the legality of the sentence
     imposed. See Commonwealth v Stradley, 50 A.3d 769, 771
     (Pa. Super. 2012). There are no appeal issues among those
     areas. Therefore, this Court finds that a rational defendant
     would not have wanted to appeal.

Decision, 1/20/22, at 11-12.

     For these reasons, the PCRA court properly rejected Appellant’s

ineffectiveness claim for lack of arguable merit.   Accordingly, we need not

examine the other Pierce prongs of reasonable basis for inaction and

prejudice. Ly, 980 A.2d at 74.

     For these reasons, we affirm the order denying PCRA relief to

Appellant.

     Order affirmed.




                                    - 13 -
J-S23008-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/18/2022




                          - 14 -